 



Exhibit 10(h)
Retirement Awards Program
January 17, 2007
Jack Crichton
10830 N. Central Expressway
Dallas, TX 75231
Dear Mr. Crichton,
This letter will serve to formalize the terms and conditions of our agreement
concerning your pending retirement from Arabian American Development Co. et al.
and to recognize the forty years of service to the Company. These terms are
within the standard practices afforded other former employees upon their
retirement. This agreement is entered into for the benefit of the Company,
recognizing your long service, expertise, and history in the areas of marketing,
contract negotiations, and mineral development and the role you have played in
these areas.

  1.   Upon your retirement, the Company will pay you three thousand dollars
($3,000.00) per month promptly on the first day of each month for a period of
five years.     2.   In the event of your death or disability prior to the
termination of this agreement, the balance outstanding will be paid to your
estate (in the case of death) or to you (in the case of disability) in lump sum
within 60 days of the event preventing you from providing further service to the
Company.     3.   Additionally, upon signing of this agreement, and in
accordance with our normal practice of paying $750 per year of service, the
Company will pay you a lump sum award of $30,000.00 (thirty thousand dollars) as
a token measure of appreciation for the forty years of service which has been
faithfully rendered.

The forgoing represents the entire agreement whereby the Company wishes to
reward you for past service. There are no warranties or intentions other than
those stated above. If this accurately sets forth your understanding, please
sign below as indicated and return an executed copy to me for my files.

          Sincerely,
        /s/ Nick Carter        Nick Carter      Secretary/Treasurer, Arabian
American Development Co. President, Texas Oil and Chemical Co. II, Inc. et al  
 

Agreed and accepted January 23, 2007.

                  /s/ Jack Crichton        Jack Crichton     

